DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0037] line 1 recites “turning actuator 42”.  The turning actuator is identified with reference numeral 24.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 13, 14, 15 and 16 recite the limitations “control the actuator according to an engine torque”, “control the actuator according to a propeller torque”, “obtaining, by the controller, at least one of a propeller torque generated by the at least one propeller and an engine torque generated by the engine”.  The examiner notes that the engine torque and propeller torque are not in fact measured but are derived values based on operational input parameters.  For instance the engine torque is derived from a combination of variables including engine rpm, intake air pressure, throttle opening 
Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landegren, WO2011/099931A1 (hereinafter Landegren).  Landegren discloses a hull posture control system and method for controlling a posture of a hull (1) of a marine vessel (fig. 1) having at least one propeller ("thruster") configured to 
at least one trim tab unit (11, 11') configured to be arranged on a stern of the hull (1),
the trim tab unit (11) comprises a posture control tab (10, 10') mounted the stern of the hull and configured to control a posture of the hull;
an actuator ("said interceptor 11 comprises a fastening section that is mounted onto the ship, for instance by bolts (screws), and a drive unit such as an electric motor or an hydraulic driving means that is connected to the blade 10 and can move the blade upwards or downwards in a direction that is essentially perpendicular to the hull bottom, depending on command signals.") configured to actuate the posture control tab (10); and
a controller (12) configured to control the actuator (drive unit) according to engine torque generated by the engine ("Also, the number of revolutions of the engine or a driveshaft can be used as input instead of the speed of the ship." p. 10, I. 25), or
a controller (12) configured to control the actuator (drive unit) according to propeller torque generated by the at least one propeller ("Said arrangement comprises at least a steering angle acquiring unit 5, a speed acquiring unit and a control unit 12", since control takes place "according to speed" it is implicitly also "according to torque" p. 8, |. 24-27). 
Landegren also discloses the controller is configured to control the actuator to compensate for a roll of the hull (see page 3, l. 16-19), or the controller is configured to control the actuator according to a speed of the hull together with the engine torque.  (As noted above the torque is actually not measured).

The examiner considers the method of claim 14 embodied in the use of the system disclosed by Landegren.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Landegren in view of Behling et al., US 2018335788 (disclosed by applicant).  Landegren discloses the invention set forth above but does not explicitly disclose the controller is configured or programmed to control the actuator according to an inclination angle of the outboard motor.  Behling discloses an outboard motor (18) that includes and engine and at least one propeller and a controller configured to control the actuator (24a, 24b) according to the inclination angle of the outboard motor (see Paragraphs [0037] and [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Landegren by controlling the actuator based on the inclination angle of the outboard motor (propeller axis).  Doing so allows the trim tabs to offset or compensate for the directional propulsive force of the propeller.
Claims 11 and 12 are rejected under 35 USC 103 as be unpatentable over Landegren in view of Yamada et al., US 5474012.  Landegren discloses the invention .
Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8261682 and US 7311058 each disclose automated trim tab control systems utilizing sensors, controllers and actuators to position trim tabs to optimize performance of the vessels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617